IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 October 7, 2008
                                No. 07-31104
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

CICERO PATTERSON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 1:06-CR-10026-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Cicero Patterson appeals his jury convictions on three counts of wire fraud,
in violation of 18 U.S.C. § 1343; one count of theft of public money, property, or
records, in violation of 18 U.S.C. § 641; and one count of making a false
statement with respect to the information required to be kept in the records of




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-31104

a federal firearms dealer, in violation of 18 U.S.C. § 924(a)(1)(A). Patterson
maintains the evidence was insufficient to prove his convictions.
      Patterson properly preserved his contention at trial by moving for
judgment of acquittal in two instances: at the close of the Government’s case and
at the close of all the evidence. See United States v. Izydore, 167 F.3d 213, 219
(5th Cir. 1999). “In determining whether there was sufficient evidence to
sustain the convictions, [this court] must decide, viewing the evidence and the
inferences therefrom in the light most favorable to the verdict, whether a
rational juror could have found the defendant guilty beyond a reasonable doubt.”
United States v. Mann, 493 F.3d 484, 492 (5th Cir. 2007) (internal quotation
marks and brackets omitted). “The evidence need not exclude every reasonable
hypothesis of innocence or be wholly inconsistent with every conclusion except
that of guilt, and the jury is free to choose among reasonable constructions of the
evidence.” Id. (internal quotation marks omitted).
      “Wire fraud is (1) the formation of a scheme or artifice to defraud, and (2)
use of the wires in furtherance of the scheme.” Id. at 493 (internal quotation
marks omitted). “Violation of the wire-fraud statute requires the specific intent
to defraud, i.e., a conscious knowing intent to defraud.” Id. (internal quotation
marks omitted). Viewing the evidence in the light most favorable to the verdict,
a rational juror could have found beyond a reasonable doubt that Patterson
engaged in a scheme to defraud the Federal Emergency Management Agency
(FEMA) by providing false answers on his assistance application and his
subsequent declaration of continuing need, that he used the wires to further this
scheme, and that he acted with the specific intent to defraud. See id.
      To convict Patterson of theft of public property, proof was required that (1)
“the property belonged to the government and had a value in excess of $1000”,
(2) Patterson “stole or converted the property for his own use or for the use of
another”, and (3) “he did so knowing the property was not his and with the
intent to deprive the owner of the use or benefit of the property”. United States

                                        2
                                 No. 07-31104

v. Dien Duc Huynh, 246 F.3d 734, 745 (5th Cir. 2001). Based on Patterson’s
conversion of FEMA funds, a rational juror could have found these elements
beyond a reasonable doubt.
      Furthermore, viewing the evidence in the light most favorable to the
verdict, a rational juror could have found beyond a reasonable doubt that
Patterson knowingly made a false statement with respect to the information
required to be kept in the records of a federally-licensed firearms dealer . See
18 U.S.C. § 924(a)(1)(A).
      AFFIRMED.




                                       3